El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por escritura pública No. 82 otorgada en la ciudad de Caguas a 8 de mayo de 1915, los consortes Lorenzo Jiménez Soto y Natalia Solá Caballero agruparon cuatro fincas de su propiedad radicadas en el barrio de “Borinquen” de dicha ciudad, formando una de cincuenta y cinco cuerdas, cincuenta céntimos, con casa de maderas, terrera, techada con tejas de barro y zinc, lindando la nueva finca por el norte con Antonio Torres, Candelario Boldán y otros, por el sur con *618Tomás Flores, por el este con la sucesión de Manuel de Jesús-Flores, y por el oeste con la quebrada “Lagitas” e Ildefonso' Sola y Caballero. Por la misma escritura los expresados-consortes arrendaron la finca descrita a Jacinto Muñoz Rivera por término de dos años, conviniendo en que el con-trato de arrendamiento fuera inscrito en el registro de la. propiedad.
Presentada al Registro de la Propiedad de Caguas una. copia del anterior documento para su inscripción, el regis-trador, por nota de julio 12, 1916, verificó la inscripción soli-citada en cuanto a la agrupación de fincas con el defecto subsanable de no expresarse el nombre de “los otros dueños colindantes de la finca por el lado norte.”
Esa nota lia sido recurrida por Lorenzo Jiménez Soto en cuanto al defecto subsanable apuntado.
Opinamos que el registrador fia procedido con razón de-recha, ajustándose’ á los preceptos de la Ley Hipotecaria y de su Reglamento.
El artículo 9 de la Ley Hipotecaria previene que en toda inscripción se expresen los linderos de los inmuebles objeto de la inscripción o a los cuales afecte el derecho que deba inscribirse. Y el artículo 63 del Reglamento para la ejecu-ción de la misma, ordena que los linderos se determinen por los cuatro puntos cardinales.
Tales preceptos son generales, y para que queden cum-plidos es necesario que los linderos se determinen totalmente-con relación a cada uno de los puntos cardinales.
En el presente caso los linderos de la finca de que se trata, por la parte norte no están bien expresados al consignarse que linda con Antonio Torres, Candelario Roldán y otros, pues esos otros cuyos nombres se omiten pueden ser distintas-personas, y de ahí que esa colindancia no esté determinada de un modo total sino parcialmente.
Han quedado incumplidos en parte los preceptos ya cita-dos de la Ley Hipotecaria y de su Reglamento, y, por tanto, *619existe el defecto subsanable apuntado por el registrador, de-fecto susceptible de ser subsanado muy fácilmente.
Por las razones expuestas es de confirmarse la nota re-currida.

Confirmada la nota en la parte recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.